DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-11, 13, and 16 are currently pending. 	
Claim Objections
The following claims are objected to because of the following informalities:
Claim 1, line 4, “the said vessel” should read either “the vessel” or “said vessel”. All other similar instances of “the said” should be resolved the same. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 8-11, 13, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1 and 8, the claim construction of "wherein a space between the outer and inner walls defines a solid food feeding channel such that the said hydration station inner walled compartment forms a slow feeder impediment structure to an animal eating from the said solid food feeding channel," appears to imply that an additional structural feature is required to meet "an impediment structure"; however, the claim merely redefines the space formed between the inner and outer walls. As this space has already been named "channel," including another name for the space does not constitute a required structural element. In light of the specification, this space formed between the walls, channel, and impediment structure all read on the collective element 32. Thus, it is unclear and verbose to redefine the channel.
Similarly regarding claim 13, the claim construction of “wherein a space between the outer and inner walls defines a second solid food station, and wherein the said hydration station inner walled compartment forms a slow feeder impediment structure to an animal eating from the said solid food station” appears to imply that an additional structural feature is required to meet "an impediment structure"; however, the claim merely redefines the space formed between the inner and outer walls. As this space has already been named a "second station," including another name for the space does not constitute a required structural element. 
Claims 2-6, 9-11, and 16 depending on one or more of the above rejected claims are also rejected the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (KR 20160040407 A).
Regarding claim 1, Sohn teaches a slow feeder feeding system for an animal, said feeding system comprising a vessel (10), wherein said vessel has an open top end (figs. 5-8 show 10 with an open top end), a closed bottom end (fig. 7 shows 10 with a closed bottom end), an outer wall (outermost wall of 10, fig. 7) upstanding from the said bottom end defining substantially the periphery of  the said vessel (outermost wall of 10 is upstanding from the bottom end and defines the periphery of 10), and an inner wall (wall of 20) upstanding from the said bottom end forming an inner walled compartment, (20; wall of 20 is upstanding from the bottom end of 10 and forms 20, figs. 5-8), wherein a space between the outer and inner walls defines a channel (12) wherein the said inner walled compartment forms a slow feeder impediment structure to an animal eating from the said channel (the structure of 20 can form an impediment which slows down and impedes an animal’s access to 12).
Sohn is silent regarding wherein the inner walled compartment is a hydration station, the channel is a solid food feeding channel.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding system of Sohn to have the inner walled compartment of Sohn be a hydration station inner walled compartment and the channel of Sohn be a solid food feeding channel, in order to have the animal eat at a healthier pace and aid in digestion and to minimize liquid spilling out of the feeding station.
Regarding claim 2, Sohn teaches the feeding system for an animal of Claim 1, and further teaches wherein the said inner walled compartment (20) and channel (12) define separate feeding areas of said vessel (fig. 7 shows 20 and 12 defining separate feeding areas of 10).  
Regarding claim 3 Sohn teaches the feeding system for an animal of Claim 1, and further teaches wherein said system further comprises an insert (50) for being substantially matable within the said inner walled compartment (figs. 5 and 7 at least show 50 substantially matable within 20).  
Regarding claim 4, Sohn teaches the feeding system for an animal of Claim 3, and further teaches wherein said insert has an open top end, a closed bottom end, and a wall upstanding from the said bottom end (fig. 7 at least shows 50 with an open top end, closed bottom end, and a wall upstanding from the bottom end) forming a removably insertable open-topped container (see fig. 5).  
Regarding claim 5, Sohn teaches the feeding system for an animal of Claim 4, and further teaches wherein said vessel (10) comprises an annular shape (see figs. 5-8).  
Regarding claim 6, Sohn teaches the feeding system for an animal of Claim 1, and further teaches further comprising a channel block (70) to fit within a section of said channel (12) thereby defining a limited area within the channel (70 fitting within 12 and defines a limited area within 12, fig. 7).
Regarding claim 13, Sohn teaches a slow feeder feeding system for an animal, wherein said feeding system comprises a single vessel (10) further comprising at least two stations (area where 90 and 95 locates in fig. 3), wherein said vessel has an annular shape and has an open top end (figs. 5-8 show 10 with an open top end and annular shape), a closed bottom end (fig. 7 shows 10 with a closed bottom end), an outer wall (outermost wall of 10, fig. 7) upstanding from the said bottom end defining substantially the periphery of the said vessel (outermost wall of 10 is upstanding from the bottom end and defines the periphery of 10), an inner wall (wall of 20) upstanding from the said bottom end forming a first station inner walled compartment (20; wall of 20 is upstanding from the bottom end of 10 and forms 20, figs. 5-8), and further comprising an insert (50) for holding hydration (50 can hold hydration) such that said insert is substantially matable within the said inner compartment (figs. 5 and 7 at least show 50 substantially matable within 20), wherein a space between the outer and inner walls defines a second station (12, see figs. 5-8), and wherein the said inner walled compartment forms a slow feeder impediment structure to an animal eating from the said station (the structure of 20 can form an impediment which slows down and impedes an animal’s access to 12).
Sohn is silent regarding wherein the first station inner walled compartment is a hydration station and the second station is a solid food station.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding system of Sohn to have the first station inner walled compartment of Sohn be a hydration station and the second station of Sohn be a solid food station, in order to have the animal eat at a healthier pace and aid in digestion and to minimize liquid spilling out of the feeding station.
Regarding claim 16, Sohn teaches the feeding system for an animal of Claim 13, and Sohn further teaches wherein the said first station (20) is disposed substantially central to the second station (12, figs. 5-8 show 20 substantially central to 12).
Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of Becattini et al. (US 20090241844 A1).
Regarding claim 8, Sohn teaches a slow feeder feeding system for an animal, said system comprising a vessel (10), wherein said vessel has an open top end (figs. 5-8 show 10 with an open top end), a closed bottom end (fig. 7 shows 10 with a closed bottom end), an outer wall (outermost wall of 10, fig. 7) upstanding from the said bottom end defining substantially the periphery of the said vessel (outermost wall of 10 is upstanding from the bottom end and defines the periphery of 10), an inner wall (wall of 20) upstanding from the said bottom end forming a inner walled compartment (20; wall of 20 is upstanding from the bottom end of 10 and forms 20, figs. 5-8), wherein a space between the outer and inner walls defines a channel (12), such that the said inner walled compartment forms a slow feeder impediment structure to an animal eating from the said channel (the structure of 20 can form an impediment which slows down and impedes an animal’s access to 12), but is silent regarding wherein the inner walled compartment is a hydration station, the channel is a solid food feeding channel, and a vessel housing into which said vessel rests forming a single vessel feeding system.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding system of Sohn to have the inner walled compartment of Sohn be a hydration station inner walled compartment and the channel of Sohn be a solid food feeding channel, in order to have the animal eat at a healthier pace and aid in digestion and to minimize liquid spilling out of the feeding station.
Becattini et al. teach a feeding system for an animal including a vessel housing (8) into which a vessel (14 and/or 15) rests forming a single vessel feeding system (10).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the system of Sohn include a vessel housing as taught by Becattini et al. into which said vessel rests forming a single vessel feeding system, in order to provide additional stability to the feeding system.  
Regarding claim 9, Sohn as modified by Becattini et al. teaches the feeding system for the animal of Claim 8, and further teaches wherein said housing (8 of Becattini et al.) further comprises an upper member (2 of Becattini et al.) and a lower legs member (4 including 6 of Becattini et al.) to provide height flexibility to said housing to accommodate the height of the animal (paragraph [0087] of Becattini et al. at least).
Regarding claim 10, Sohn as modified by Becattini et al. teaches the feeding system for the animal of Claim 9, and further teaches wherein said lower legs member (4 including 6 of Becattini et al.) is matably attachable (2 and 4 including 6 are matably attachable, paragraph [0073]) with said upper member (2 of Becattini et al.) to raise or lower the said housing (4 including 6 raises or lowers the housing, paragraph [0087]).
Regarding claim 11, Sohn as modified by Becattini et al. teaches the feeding system for the animal of Claim 8, and further teaches wherein hydration station said inner walled compartment (20 of Sohn) is substantially centrally disposed within said vessel (10 of Sohn; figs. 5-8 of Sohn show 20 substantially centrally disposed within 10).
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that Sohn does not teach the limitation of an impediment structure formed by a water compartment, and that Sohn not only does not have this limitation, but does not contemplate or suggest it, nor can it. 

    PNG
    media_image1.png
    570
    1402
    media_image1.png
    Greyscale

Instant Fig. 1 (left) and Sohn Fig. 5 (right).
The examiner respectfully disagrees. Like figure 1 of the instant invention, Sohn teaches a feeding system comprising a channel (auxiliary space 12) surrounding an inner walled compartment (circular accommodating portion 20) shown in figure 5 at least. Like reference 30 of the instant invention, circular accommodating portion 20 provides structure to impede an animal’s access to the contents within auxiliary space 12. Though applicant argues that the storage of different substances of the instant invention distinguishes over Sohn, 20 of Sohn provides the structure to teach the impediment structure of claim 1 and similarly in independent claims 8 and 13. 
Though applicant included the limitation “slow feeder impediment structure” to independent claims 1, 8, and 13, the impediment structure merely redefines the space between the inner and outer walls forming the channel. In light of the instant specification, there appears to be no additional structure required by this limitation, as the impediment reads on the channel 32. In the same manner, the channel of Sohn (12) restricts access to the contents thereof.
Applicant argues that Sohn cannot be used for a basis for rejection under 35 U.S.C. 103 regarding claims 14-16 as applied to claim 13 (claims 14-15 have since been cancelled, but similar subject matter has been added to independent claims 1, 8, and 13). Applicant further argues that there is no motivation to “switch” the compartments of Sohn, because: 
Sohn has no stated motivation to slow down the feeding process of an animal and provides no impediment structure to achieve that result.
The examiner respectfully disagrees. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 216 USPQ 1038, 1039. While Sohn may not state that the objective is to slow down the feeding process of an animal, Sohn provides the structure satisfying the impediment feature as claimed. Naturally, the occurrence of the channel of Sohn would slow down the animal’s eating in the same manner as the instant invention.
One of ordinary skill would have had no reason to switch the compartments using the cited prior art to create such an impediment.
The examiner respectfully disagrees. As stated in the above rejection and similarly in the previous office action, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding system of Sohn to have the inner walled compartment of Sohn be a hydration station inner walled compartment and the channel of Sohn be a solid food feeding channel, in order to have the animal eat at a healthier pace and aid in digestion and to minimize liquid spilling out of the feeding station (claim 1, and similarly stated in the rejections for independent claims 8 and 13). In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try placing liquids in the inner walled compartment and food in the channel with predictable solutions and with a reasonable expectation of success. Please see MPEP 2143.
In arguendo, a broad interpretation of the two separate compartments is two containers which are not defined by the substances that they contain. This interpretation is supported by the instant specification since only one material is disclosed for the entire vessel. In addition, no specifically disclosed feature slows down the animal’s ability to access food other than the walls that define the channel.
Sohn teaches away from the claimed invention. 
	The examiner respectfully disagrees. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123. In this case, examiner finds neither discredit of the combination, nor destruction of the reference because the combination as set forth is within embodiments of the same reference and do not discredit or render inoperative other embodiments. Sohn’s invention would be able to be used in the manner claimed. 
Applicant argues that Sohn teaches a different purpose as compared to Applicant’s invention, and that as a partial result, no mesh is required to keep food out of the water compartment unlike Sohn’s device. 
While Sohn does disclose a mesh member 70, it is unclear which issues and claims Applicant is addressing. Regarding amended claim 6 (previously recited in claim 7), Sohn discloses a channel block (mesh member 70) shown in figs. 5-8 of Sohn that fits within a section of auxiliary space 12 and limits an animal’s access to an area within 12, teaching each and every limitation of amended claim 6. 
In addition, the singular elements recited by the claims are not required by Applicant’s claim language to be exclusive. The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). (MPEP §2111.02.)
Applicant argues that while Becattini teaches a housing for vessels, the vessels disclosed are two in number and are separate pieces (14 and 15). Further, the Becattini device does not suggest, teach, or claim a device where the vessel within the housing is a singular device (claims 8-11). 
The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, as stated above in the rejection for claim 8, the examiner is relying on Sohn for the vessel (10 is a single vessel), and Becattini for the vessel housing (8), in which the combination forms a single vessel feeding system. 
Additionally, the singular elements recited by the claims are not required by Applicant’s claim language to be exclusive. The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). (MPEP §2111.02.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643